Citation Nr: 0800590	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  03-21 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability, including as secondary to service connection low 
back disability. 

2.  Entitlement to service connection for a bilateral 
shoulder disability, including as secondary to service 
connected low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1978 to July 1985.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from an April 2003 rating 
decision by the Houston Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In March 2004, the 
veteran testified before a Decision Review Officer (DRO) and 
in November 2005 he testified at a video conference hearing 
before the undersigned; transcripts of those hearings are of 
record.  In January 2006, the Board remanded the claim for 
further development.


FINDINGS OF FACT

1.  The veteran's current cervical spine disability was not 
manifested in service; arthritis of the cervical spine was 
not manifested in the first postservice year; and the 
cervical spine disability is not shown to have been caused or 
aggravated by the veteran's service connected low back 
disability.

2.  A bilateral shoulder disorder was not manifested in 
service; arthritis of the bilateral shoulders was not 
manifested in the first postservice year; and a bilateral 
shoulder disability is not shown to have been caused or 
aggravated by the veteran's service connected low back 
disability.


CONCLUSIONS OF LAW

1.  Service connection for a cervical spine disability is not 
warranted38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (as in 
effect prior to and from revision effective October 10, 
2006).

2.  Service connection for a bilateral shoulder disability is 
not warranted38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(as in effect prior to and from revision effective October 
10, 2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b);  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A November 2004 
letter from the RO explained what the evidence needed to show 
to substantiate the claims.  It also explained that that VA 
was responsible for obtaining relevant records from any 
federal agency, and that VA would make reasonable efforts to 
obtain records not held by a federal agency, but that it was 
the veteran's responsibility to make sure that VA received 
all requested records not in the possession of a federal 
department or agency.  Additionally, this letter advised the 
veteran to submit any evidence in his possession pertaining 
to his claims.  The April 2003 rating decision, a June 2003 
statement of the case (SOC) and subsequent April 2005 and 
August 2007 supplemental SOC's provided the text of 
applicable regulations and explained what the evidence showed 
and why the claims were denied.  Although the veteran was 
provided notice regarding criteria for rating the disability 
at issue and effective dates of awards in the August 2007 
supplemental SOC (See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006)) such notice would only be relevant if the 
benefit sought were being granted.

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letter and the SOC and SSOC and to supplement the 
record after notice was given. He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence. Additionally, the veteran was 
provided with orthopedic examinations. The veteran has not 
identified any additional evidence pertinent to this claim. 
VA's assistance obligations are met. The veteran is not 
prejudiced by the Board's proceeding with appellate review.

II. Factual Background

Service medical records (SMR's) showed that the veteran was 
seen for neck pain in May 1981.  He turned his neck fast 
while playing football.  He was treated with Motrin with 
relief and hot soaks.  The assessment was musculoskeletal 
pain and he was advised to return to the clinic if the 
condition became worse.  There was no evidence of further 
treatments or chronic disability in service.  SMR's were 
negative for any complaints, treatment, or diagnoses of a 
bilateral shoulder disorder. 

Post service medical records include October 1998 to February 
1999 records from Dr. D. E. G.  In November 1998, the veteran 
reported some numbness and pain in the left upper extremity 
that seemed to be coming from the neck or upper thoracic 
region.  On examination, he had several trigger points in the 
cervical spine.  In December 1999, he had complaints of pain 
extending into the cervical spine.   In January and February 
1999, the veteran had complaints of tightness and pain in his 
neck.  On examination, there was some left-sided 
paravertebral somatic dysfunction and strain in the cervical 
spine.  

On June 1999 VA examination for an unrelated issue, a history 
was provided of the veteran serving in the Army for six years 
(1978-1985) as a mechanic.  He had no combat tours during his 
service and post service was employed as an aircraft 
refueler.  

1999 to 2003 treatment records from South Texas Veterans 
Health Care System showed complaints of shoulder and neck 
pain.  September 2002 records, including an x-ray report, 
showed degenerative joint disease in the lower cervical area 
and that the veteran was taking a combination of vicodin and 
ultram to allow for rest and function in spite of constant 
pain in neck and lumbar spine. 

On April 2003 VA examination, it was noted that the c-file 
was reviewed.  A brief history was provided.  The veteran 
indicated that he last worked in February 2001 at Kelly Air 
Force Base refueling aircraft for 16 years, but medically 
retired as the nature of the job aggravated his back.  The 
job required him to drive a refueling truck and pull a hose.  
He indicated that the problems with his neck began when he 
turned his neck fast playing football in May 1981.  He 
complained of sharp pain when getting in and out of the 
shower that began in his neck and ended in his lower legs.  
The claims file revealed that he awoke the next day with a 
stiff painful neck.  The impression at that time was 
musculoskeletal pain with physical examination findings of 
limited range of motion and pain on extension and muscle 
spasm.  The file did not demonstrate any recurrence of this 
problem and there was no record of a shoulder condition 
during service.  The veteran indicated an onset of neck and 
shoulder pain approximately 12 months ago.  He sought 
treatment in September 2002.  X-rays revealed degenerative 
joint disease in the lower cervical regions and no shoulder 
radiographs were taken at the time.  The veteran stated that 
he continued to have neck pain that began in February 2002.  
He complained of soreness to the bilateral neck and trapezius 
area he called his shoulders.  These areas were primarily 
aggravated by neck range of motion and sharp pain in 
intensity that radiated to his leg.  He indicated that he 
felt this discomfort beginning sometimes at the waist level 
that radiated to the right neck.  Prolonged seated posture 
and standing up aggravated this condition.  He denied 
fractures or dislocations.  He stated that this was a gradual 
process.  

Physical examination revealed that the veteran was 5 feet 11 
inches and weighed 212 pounds.  He presented to the clinic 
with a four-point walked that he had been using for the last 
four weeks that he borrowed from his mother-in-law.  He 
stated that he had used a cane as needed over the last three 
years but did not present with on at the time of examination.  
He was wearing and abdominal corset.  His stride was 
shortened in length and somewhat embellished.  On cervical 
spine examination, the examiner detected decreased effort by 
the examinee to fulfill range of motion and neurological 
examination.  X-rays revealed degenerative joint disease, 
anterior spur, decreased height C5-C6 and C6-C7.  Shoulder 
examination was negative.  Lumbar spine x-rays revealed 
anterior spur formation horizontally spaced L4-L5 and L5-S1.  
Shoulder x-rays revealed minimal acromioclavicular joint 
degenerative changes that were age related.  The diagnoses 
were spondylosis of the cervical spine with no radiculopathy; 
spondylosis of the lumbar spine with no radiculopathy; and a 
normal clinical shoulder examination.  

The examiner opined that the shoulder and cervical spine 
conditions were not related to the veteran's lumbar spine 
condition.  The veteran's occupation as a refueling aircraft 
engineer was directly related to his current neck condition.  
The veteran had one injury on active duty with one 
intervention and treatment without any other treatment after 
active service for his cervical spine condition.  The veteran 
complained of neck pain in January or February 2002 one year 
after medical retirement from his refueling job.  In October 
2002 radiographs revealed degenerative joint disease of the 
neck most of which was age-related.  The examiner noted that 
just below the occiput there were several muscles including 
the trapezius splenius and the semispinalis capitis.  They 
were influenced by shoulder upper thoracic and particularly 
lower cervical postures and pathology, which may result in 
associated spasm, dyssynergy and weakness of the muscles.  
The spasm may be linked to the tension headaches seen with 
neck and shoulder girdle problems.  The examiner commented 
that the veteran's cervical spine was influenced by his 
trapezius shoulder motion, which he described as bilateral 
shoulders.  His shoulder examination was negative.  The 
examiner did not find any pathology of his shoulders and did 
not find that his cervical spine was related to the one time 
injury on active duty.  The examiner contributed the neck 
pathology to normal aging and aggravated by his post service 
occupation.     

2004 to 2006 treatment records from South Texas Veterans 
Health Care System showed continued complaints of neck and 
shoulder pain.  In June 2004, physical examination revealed 
pain bilaterally at C6-C7.  There was a normal range of 
motion.  There was crepitance, pain on motion, and tenderness 
of the left shoulder.  The tenderness was located in the 
bicipital groove and acromioclavicular joint.  There was 
crepitance, pain on motion and tenderness of the right 
shoulder.  A September 2005 record noted that the veteran 
underwent C-spine surgery at an outside hospital for neck 
pain.  Post-operatively, he reported upper extremity 
weakness.  A February 2006 record noted that the veteran had 
neck surgery for bone spurs.

August 2005 correspondence from Dr. R. J. A. noted that the 
veteran was his patient.  The veteran had a history of 
service-connected lumbar spine injury.  Dr. R. J. A. stated 
that it was more likely that the veteran also sustained a 
neck and bilateral shoulder injury when he injured his lumbar 
spine.  Dr. R. J. A. opined that it was more likely that the 
veteran's cervical spine condition, that required surgical 
treatment, was related to his original service-connected 
lumbar spine injury.  The type of injury sustained more than 
likely injured his neck, as well as his lumbar spine.  Dr. R. 
J. A. indicated that his opinion was based on his review of 
the military medical records.  

At his November 2005 video conference hearing, the veteran 
testified that he began to experience problems with his neck 
around 2000.  It gradually became worse and led up to his 
surgery in May 2005.  He reported pain and numbness in his 
arms.  He indicated that he was receiving treatment through 
VA or his neck and shoulders.  He indicated that his shoulder 
problems began right after he began to have problems with his 
neck.  He indicated that he had been using a walker for the 
past 10 months for his service-connected disabilities and 
that using the walker aggravated his shoulder condition.  

A statement received in May 2006 from the veteran's spouse 
indicated that the veteran injured his back during military 
service and that he had current neck pain. 

A statement received in May 2006 from D. F. M. indicated that 
he served with the veteran and the veteran told him that he 
injured his neck in Korea while playing football.  The 
veteran had constant shoulder pain from his neck to his 
shoulders with pain shooting down both legs.  He was 
uncomfortable driving his scooter because he had pain in his 
neck and shoulders from steering and looking around to 
prevent from running into someone.  

On January 2007 VA examination, it was noted that the claims 
file was reviewed.  A history was provided.  It was also 
noted that the veteran was currently unemployed.  In April 
2000 the veteran was granted service connection for a 
lumbosacral spine disability and a 60 percent evaluation and 
a total disability rating based on individual unemployability 
in February 2001 due primarily to his lumbosacral spine 
disability and depression related thereto.  The VA examiner 
also reviewed the August 2005 opinion by Dr. R. J. A. and 
noted that the veteran indicated that he did not provide 
service medical records to Dr. R. J. A. at the time that 
opinion was formulated.  The examiner noted the in service 
cervical spine treatment in May 1981.  The veteran presented 
with pain in his neck after playing football.  He had 
posterior neck muscle spasm.  He was diagnosed with 
musculoskeletal pain and was treated with Motrin and hot 
soaks.  He was advised to return to the clinic if the 
condition worsened.  The veteran did not return to the clinic 
and there was no further mention of his neck during the 
remainder of his military career (approximately four years).  
The April 2003 VA examination was summarized.  The veteran 
used a motorized scooter since August 2005.  He wore a low 
back brace.  He also used a walker and cane for transferring 
but he could not walk further than about 10 feet without 
support.  He underwent surgery on his neck in May 2005 where 
he had an anterior cervical discectomy and fusion from C4 to 
C7 with assistive devices including cages, plates, and 
screws.  A functional assessment showed his mobility to be 
impaired because of the high level of constant pain.  

After physical examination and diagnostic and clinical 
testing, the diagnoses were: 1.)  cervical spondylosis with 
severe intervertebral disc disease at multiple levels, 
postoperative anterior cervical discectomy and fusion C4-C5, 
C5-C6, and C6-C7 with internal fixation device (plate and 
screws); 2.)  mild osteoarthritis bilateral acromioclavicular 
joints with otherwise normal shoulder examination; 3.)  
chronic trapezius muscle spasm, cervical spine with referred 
pain into the posterior and lateral aspect of both shoulders 
secondary to diagnosis #1; and 4.) severe chronic 
intervertebral disc disease of the lumbosacral spine.  The 
examiner noted that the veteran embellished the pain level in 
his subjective complaints which was not supported by an 
increase pulse rate.  The examiner opined that the cervical 
spine condition was more likely than not was a direct result 
of post service occupations and/or injuries.  A single 
episode of trauma experienced by the veteran in May 1981 was 
not felt to be serious enough to take the veteran out of duty 
or to place him on a further diagnostic pathway to determine 
the complete nature of his complaint.  He simply had a 
musculoskeletal injury sustained while playing a football 
game.  There was no record of loss of consciousness and the 
veteran did not follow up despite being on active duty for an 
additional four years after the 1981 injury.  The veteran 
himself stated that his neck problems did not begin until 
approximately 2000, 19 years after the single episode of neck 
pain.  The timing of the veteran's symptom onset and the 
benign nature of his service medical record document and 
complaints of neck pain led this examiner to the direct 
opinion that the cervical spine condition was not the result 
of military service.  

The examiner also opined that the current cervical spine and 
bilateral shoulder conditions were not secondary to his 
lumbar spine condition.  The examiner added that Dr. R. J. 
A.'s contention that the veteran's cervical spine was injured 
at the same time as the lumbar spine simply was not based on 
fact.  The veteran did not have any specific trauma to his 
lower back with both of the low back conditions being related 
to indirect causes, i. e. working on a car and riding in a 
truck.  The veteran's shoulder condition did not appear to 
have a direct relationship to his cervical spine disorder 
namely in that the chronic trapezius spasm produced shoulder 
pain.  There was no significant intrinsic shoulder pathology 
in either shoulder.   

In summary, it was the opinion of the examiner that the 
veteran's current cervical spine and bilateral shoulder 
conditions did not have their onset and were not the result 
of the veteran's military service.  The examiner opined that 
the veteran's current cervical spine and shoulder disorders 
did not have their etiology as the result of exacerbation or 
aggravation by the veteran's service connected lumbosacral 
strain with degenerative disc disease.  The rationale for 
accepting the April 2003 VA examiner's opinion over Dr. R. F. 
A.'s opinion was based on this examiner's review of the 
veteran's service medical records where there was no history 
of trauma to the veteran's lower back thus Dr. R. F. A.'s 
contention that "the type of injury [the veteran] sustained 
more than likely injured his neck as well as his lumbar."  
There simply was no serious trauma to the veteran's lower 
back and no significant injury to the cervical spine could be 
assumed.  

III.  Criteria & Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Certain 
listed, chronic disabilities, including arthritis, are 
presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of discharge 
from service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

A disability which is proximately due to or the result of a 
service- connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310(a).  A claimant is also entitled 
to service connection on a secondary basis when it is shown 
that a service-connected disability aggravates a nonservice-
connected disability. Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to 
incorporate the analysis by the Court in Allen.  The revised 
38 C.F.R. § 3.310 provides, in essence, that in an 
aggravation secondary service connection scenario, there must 
be medical evidence establishing a baseline level of severity 
of disability prior to when aggravation occurred, as well as 
medical evidence showing the level of increased disability 
after the aggravation occurred.  Notably, the veteran is not 
prejudiced by the Board's initial discussion of this 
regulation in the analysis below, as it merely codifies the 
analysis required under case law, and does not introduce 
novel analysis concepts.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Cervical Spine Disability

Cervical spondylosis with severe intervertebral disc disease 
at multiple levels, postoperative anterior cervical 
discectomy and fusion C4-C5, C5-C6, and C6-C7 with internal 
fixation device (plate and screws) has been diagnosed.  While 
the veteran had one complaint of neck pain and stiffness on 
range of motion in service, was diagnosed with 
musculoskeletal pain, and was advised to return to the clinic 
if the condition worsened, subsequent treatment records were 
completely devoid of any neck complaints.  As there is no 
evidence that arthritis of the cervical spine was manifested 
in the first postservice year, service connection for the 
veteran's current cervical spine disability on the basis that 
it became manifest in service and persisted, or on a 
presumptive basis (for arthritis as a chronic disease), is 
not warranted.

To warrant direct service connection in these circumstances, 
the evidence must show that the veteran's current cervical 
spine disability is related to an event, injury, or disease 
in service.  There is conflicting evidence in this matter.  
In April 2003, the VA examiner opined that the veteran's 
cervical spine was not related to the one-time injury 
documented in service and contributed the neck pathology to 
normal aging and aggravation by his post service occupation.  
However, in August 2005, Dr. R. J. A. made no mention of the 
documented in service neck complaints in May 1981, but rather 
stated that it was more likely that the veteran sustained a 
neck and bilateral shoulder injury when he injured his lumbar 
spine.  Dr. R. J. A. further stated that it was more likely 
that the veteran's cervical spine condition was related to 
the original service connected spine injury.  In response to 
Dr. R. J. A.'s contentions, in January 2007, the VA examiner 
specifically stated that the veteran did not have any 
specific trauma to his low back during service.  The low back 
conditions reported during service were related to indirect 
causes such as working on a car and riding in a truck.  As 
there was no serious trauma to the veteran's low back, no 
significant injury to the cervical spine could be assumed.  
Furthermore, the VA examiner found that the cervical spine 
condition was not the result of military service.  The 
examiner based his opinion on the timing of the veteran's 
symptom onset (19 years after a single episode of neck pain) 
and the benign nature of the service medical record.  

Although Dr. R. J. A. stated that he reviewed the veteran's 
military records, the veteran, himself, indicated that he had 
not provided Dr. R. J. A. with his service medical records. 
(See January 2007 VA examination report)  Regardless, the VA 
examiners opinions in April 2003 and January 2007 were based 
on complete review of the claims file which included in-
service and post service medical records.  Also, as both VA 
examiners provided a rationale for their opinions, such 
opinions have more probative value.  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion." Bloom v. West, 12 Vet. App. 185, 187 
(1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).  
Consequently, there is a preponderance of the evidence 
against a finding of direct service connection for the 
cervical spine disability.

The veteran's claim seeking service connection for his 
cervical spine disability is premised essentially on an 
alternate, secondary service connection, theory of 
entitlement.  He claims that his cervical spine disability is 
proximately due to his service connected low back disability.

To establish secondary service connection, three threshold 
requirements must be met:  1.) There must be competent 
evidence (a medical diagnosis) of the disability for which 
service connection is sought.  2.) There must be a disability 
which is already service connected.  3.) There must be 
competent evidence that establishes that the disability for 
which service connection is sought was caused or aggravated 
by the service-connected disability.  As previously mentioned 
there is ample evidence of current cervical spine disability.  
Cervical spondylosis with severe intervertebral disc disease 
at multiple levels, postoperative anterior cervical 
discectomy and fusion C4-C5, C5-C6, and C6-C7 with internal 
fixation device (plate and screws) has been diagnosed.  
Service connection has been established for low back 
disability, so the second of the above-listed requirements is 
also met. What must still be shown to establish secondary 
service connection is that the low back disability caused or 
aggravated the cervical spine disability.  There is a 
preponderance of the evidence against such finding.  Etiology 
of a disability is, in large measure, a medical question.  On 
April 2003 VA examination, the examiner found that the 
veteran's cervical spine condition was not related to the 
veteran's lumbar spine condition because the current neck 
condition was directly related to his occupation as a 
refueling aircraft engineer.  The examiner also noted that 
September 2002 x-rays demonstrated age-related changes.  In 
January 2007, the VA examiner opined that the cervical spine 
disability was not secondary to the lumbar spine condition.  
In regards to seeking service connection on a secondary 
basis, there is no medical evidence to the contrary.  The 
veteran's belief that his cervical spine disability is due to 
his service-connected low back disability is not competent 
evidence, as he is a layperson, untrained in determining 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Accordingly, there is a preponderance of 
evidence against the secondary service connection theory of 
entitlement to this benefit sought.


Bilateral Shoulder Disability

Here, mild osteoarthritis bilateral acromioclavicular joints 
and chronic trapezius muscle spasm has been diagnosed.  
However, service medical records were completely negative for 
any complaints, treatment, or findings relating to a 
bilateral shoulder disorder.  As the evidence did not show 
that the current bilateral shoulder disability was manifest 
in service, or that arthritis was manifested in the first 
postservice year, the evidence did not support a finding that 
any current bilateral shoulder pathology was incurred during 
service.  

To warrant direct service connection in these circumstances, 
the evidence must show that the veteran's current bilateral 
shoulder disability was related to an event, injury, or 
disease in service.  Although, in August 2005 correspondence, 
Dr. R. J. A. indicated that the veteran sustained a bilateral 
shoulder injury in service, he did not indicate as to whether 
or not any current bilateral shoulder disability was related 
to that alleged in service injury.  Regardless, after a 
complete review of the claims file, on January 2007 VA 
examination, the examiner opined that the veteran's current 
bilateral shoulder condition did not have its onset and was 
not the result of the veteran's military service.  There is 
no medical opinion to the contrary.  Consequently, there is a 
preponderance of the evidence against a finding of direct 
service connection for the bilateral shoulder disability.

The veteran's claim seeking service connection for his 
bilateral shoulder disability is premised essentially on an 
alternate, secondary service connection, theory of 
entitlement.  He claims that his bilateral shoulder 
disability is proximately due to his service-connected low 
back disability.

As previously mentioned there is ample evidence of current 
bilateral shoulder disability and service connection has been 
established for low back disability. What must still be shown 
to establish secondary service connection is that the low 
back disability caused or aggravated the cervical spine 
disability.  There is a preponderance of the evidence against 
such finding.  On April 2003 VA examination, the examiner 
opined that the shoulder condition was not related tot the 
lumbar spine condition.  The examiner found that the shoulder 
condition was due to chronic upper trapezius shoulder spasm, 
in which the spasm may be linked to tension headaches.  Also, 
shoulder x-rays revealed minimal acromioclavicular joint 
changes that were age related.  In January 2007, the VA 
examiner found that there was no significant intrinsic 
shoulder pathology in either shoulder and opined that the 
veteran's bilateral shoulder disorder was not secondary to 
the veteran's service connected low back disorder.  In 
regards to seeking service connection on a secondary basis, 
there was no medical evidence to the contrary.  The veteran's 
belief that his cervical spine disability is due to his 
service-connected low back disability is not competent 
evidence, as he is a layperson, untrained in determining 
medical etiology.  See Espiritu, supra.  Accordingly, there 
is a preponderance of the evidence also against the secondary 
service connection theory of entitlement to this benefit 
sought.


ORDER

Service connection for a cervical spine disability, including 
as secondary to service connection low back disability is 
denied. 

Service connection for a bilateral shoulder disability, 
including as secondary to service connected low back 
disability is denied.  



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


